DETAILED ACTION
This communication is in respond to applicant’s amendment filed on March 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 is being considered by the examiner.

Status of claims
Claims 1-2, 4-11, 13-17 and 19-20 are pending; of which claims 1-2, 4-11, 13-17 and 19-20 are allowed.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response filed on 03/08/2022, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant. 
 Zaitsev (US PG-PUB No. 2014/0181897 A1) disclosed a method and system for detecting malware using behavior model scripts of security rating rules, which generates behavior model script based on identified problematic security rating rule and a different security rating rule and executes the behavior scripting during antivirus analysis to detect malware.
Ben-Artzi et al. (US PG-PUB No. 2009/0313613 A1) disclosed a method and system for automatic cross language program code translation. A list of tokens are generated by tokenizing characters of a source programming language code and parsed to generate a grammatical data structure with data nodes, which are processed to generate a document object model including portable data nodes. Subsequently, the portable data nodes in the document object model are analyzed to generate characters of a target programming language code.
Priess et al. (US PG-PUB No. 2015/0026027 A1) disclosed a method and system for fraud detection and analysis, implemented as a platform with risk engines processing event data including data of actions taken in a target account during electronic access of the account, and risk data including data of actions taken in accounts different from the target account. The risk engines dynamically generate an account model that corresponds to the target account using the event data and the risk data, and use the account model to generate a risk score that represents a relative likelihood an action taken in the target account is fraud.
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “...generate an abstract syntax tree based on the first fraud detection rule, wherein the abstract syntax tree includes a dependency between the first data path and a second data path included in a second fraud detection rule for retrieval of a second value, transpile the first fraud detection rule from the conditional scripting language to a native language source code, store the transpiled first fraud detection rule in the database, the transpiled first fraud detection rule including the first data path for retrieval of the first value related to the Add-On identifier, retrieve the transpiled first fraud detection rule from the database, based on the dependency included in the abstract syntax tree, determine that the second value depends on the first value and prioritize retrieval of the first value related to the Add-On identifier over retrieval of the second value...”, within the claimed invention as a whole, as recited in claim 1, and similarly recited in claims 10 and 16.
Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491